 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   GREGORY C. BONTEMPS,                               No. 2:16-cv-2625-WBS-EFB P
11                        Plaintiff,
12          v.                                          ORDER
13   S. JOCHIM, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
18   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On February 1, 2019, the Court denied plaintiff’s application to proceed in forma pauperis
20   because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and granted
21   plaintiff fourteen days within which to pay the $400 filing fee for this action. ECF No. 16.
22   Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
23   dismissal of this action. Id. Plaintiff has not paid the filing fee or otherwise responded to the
24   Court’s order.
25          Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
26   Dated: March 1, 2019
27

28
                                                       1
